UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4772


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT LOUIS WILLIAMS,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:99-cr-00100-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin, II, United States Attorney, Steven R. Ruby, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert       Louis      Williams         appeals         the     eighteen-month

sentence imposed upon revocation of his supervised release.                                   He

contends that the district court erred in finding that he acted

in a threatening manner toward the director of the halfway house

in    which    he    was    required     to    reside        as    a     condition      of   his

supervised release and was therefore dismissed from the halfway

house.        We discern no clear error in this finding and also

conclude      that     this       finding     did      not    affect         the   revocation

determination        or     the     sentence       imposed        upon       revocation,     and

therefore affirm.

              Williams admitted to the alleged violations for using

marijuana      and        Percocet,     and        failing        to     attend       scheduled

counseling.         He denied the allegation that he was dismissed from

the   halfway       house    for    acting     in      a   threatening         manner.       The

district court heard evidence from the director of the halfway

house that, during a random search of the men’s dormitory, the

director       stopped        and      pat-searched           Williams.                He     had

approximately $200 in cash, a number of bus tokens, receipts and

other items in his pockets.                 The director had Williams place the

contents      of    his     pockets    onto        a   mattress        in     front    of    him.

Williams was upset and agitated, but the director testified that

this was Williams’ normal demeanor toward her.                                  The director

testified that Williams then positioned himself between the two

                                               2
bunks, blocking the director’s exit.                        She had to twice order him

to    step    back      and    allow     her   to     move.        He    continued      to    be

disrespectful toward her, seemingly intent on instigating the

other residents.              The director testified that she did not feel

safe.

               Williams        testified       that     he     did      not    threaten      the

director,         but   that       he   thought     she      had     taken     some   of     his

possessions and placed them in her own pocket.                                 He testified

that he used his normal voice and demeanor, which, because of

his       size,    could      be    intimidating,       but     that      he    would     never

threaten a woman.

               After hearing the evidence, the district court found

that Williams was discharged from the halfway house for “acting

in    a    threatening        manner”    toward       the    director.         This   factual

finding is not clearly erroneous.                     See United States v. Garnett,

243 F.3d 824, 828 (4th Cir. 2001) (reviewing factual findings

during supervised release proceedings for clear error).

               Moreover, we conclude that this factual finding did

not affect the district court’s decision to revoke Williams’

supervised release, nor did it affect the term of imprisonment

imposed.          Revocation was mandatory based on Williams’ admitted

drug related violations.                The advisory guideline range based on

those violations was twenty-one to twenty-seven months.                                   After

discussion with Williams concerning his adjustment on supervised

                                               3
release     and    considering           Williams’       history     and      need     for

treatment, the district court sentenced him to eighteen months’

imprisonment      to    be    followed    by     forty   and    one-half      months    of

supervised release.            In light of the downward variance imposed

by   the   district      court,     we     conclude      that    the    finding      that

Williams acted in a threatening manner toward the director of

the halfway house did not affect his sentence.                       Accordingly, we

affirm     Williams’         sentence     imposed     upon      revocation      of     his

supervised release.            We dispense with oral argument because the

facts    and   legal    contentions        are    adequately       presented    in     the

materials      before    the     court    and     argument      would   not    aid     the

decisional process.

                                                                               AFFIRMED




                                            4